Citation Nr: 0313141	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

4.  Entitlement to a compensable rating for Dupuytren's 
contracture of the left hand.  

5.  Entitlement to a compensable rating for Dupuytren's 
contracture of the right hand, status post corrective 
surgery.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, retired from 
active duty in September 1999, after almost twenty-three 
years of honorable service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In June 2003, the veteran was scheduled for a video 
conference with a Veterans Law Judge.  Prior to that time, he 
asked that such conference be cancelled.  He has not 
requested that his video conference be rescheduled, nor has 
he requested another type of hearing such as an in-person 
hearing at the Board's central offices; or a hearing at the 
RO before a traveling Veterans Law Judge; or a hearing at the 
RO before a local hearing officer.  Since he has not 
otherwise requested that his video conference be rescheduled, 
his request is considered withdrawn.


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss disability.  He also seeks increased 
rating for the following disabilities:  degenerative joint 
disease of the left knee; degenerative joint disease of the 
right knee; Dupuytren's contracture of the left hand; and 
Dupuytren's contracture of the right hand, status post 
corrective surgery.  

In its January 2001 rating action, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  The RO did grant his 
claims of entitlement to service connection for degenerative 
joint disease of the left knee and of the right knee and 
assigned a 10 percent rating for each.  It also granted 
entitlement to service connection for Dupuytren's contracture 
of the left hand and of the right hand and assigned a 
noncompensable rating for each.  All ratings were effective 
October 1, 1999, the day after the veteran's retirement from 
service.  

The RO's January 2001 rating action was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  The veteran has 
not been notified of the VCAA or the potential impact on his 
appeal.

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the AOJ.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, the regulations which had 
permitted the Board to perform such development.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Consequently, 
the Board may not consider evidence in the first instance, 
unless the veteran has specifically waived his right to have 
such evidence first considered by the RO.

With respect to the increased rating claims, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court) has 
considered the question of functional loss as it relates to 
the adequacy of assigned disability ratings.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that 38 C.F.R. § 4.40 required consideration of factors such 
as lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10. 

Finally, during the pendency of this appeal, the VA revised 
the regulations with respect to rating ankylosis and 
limitation of motion of the hands.  67 Fed. Reg. 48784-48787 
(July 26, 2002) (effective August 26, 2002, to be codified at 
38 C.F.R. § 4.71a).  Inasmuch as the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to consideration of the regulations in effect prior to and 
after the change.  The version most favorable to him will 
then be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-00.  The former version is now 
and has been applicable since the onset of the veteran's 
appeal.  The revised version is only applicable, however, 
since the effective date of the change in the regulations.  
38 U.S.C.A. § 5110(g) (West 1991); see VAOPGCPREC 3-00.  In 
reviewing the record, the Board notes that the veteran has 
not been notified of the change in the regulations or the 
potential impact on his appeal.  

At the time he cancelled his June 2003 video conference, the 
veteran noted that in September 2002, he had been "re-
evaluated".  It is unclear whether such re-evaluation was 
performed by the VA or by private health care providers.  It 
is also unclear whether such re-evaluation involved any of 
the disabilities now at issue.  In any event, the report of 
such re-evaluation has not been associated with the claims 
folder.

In light of the foregoing, the Board is of the opinion that 
further development of the record is warranted.  Accordingly, 
the case is remanded to the RO for the following actions:

1.  The RO must notify the veteran of the 
enactment of the VCAA and of the 
potential impact on his appeal.  In so 
doing, the RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  The 
RO must notify the veteran, in writing, 
of any evidence/information he needs to 
provide in support of his claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO must notify the veteran of the 
revised VA regulations with respect to 
rating ankylosis and limitation of motion 
of the hands.  

3.  The RO must ask the veteran to 
identify the name and address of the 
health care provider who re-evaluated him 
in September 2002.  Thereafter, the RO 
must request the report of that re-
evaluation.  Failures to reply to any 
request or negative replies must be noted 
in writing and associated with the claims 
folder.

4.  When the foregoing actions are 
completed, the RO must thoroughly review 
the claims file and take all other 
indicated measures to ensure full and 
complete compliance with the provisions 
of the VCAA.  This may include, but is 
not limited to, the scheduling of any 
necessary VA examinations.  Then, the RO 
should readjudicate the claim of 
entitlement to service connection for 
bilateral hearing loss disability.  It 
should also readjudicate the increased 
rating claims with respect to the 
following disabilities:  degenerative 
joint disease of the left knee; 
degenerative joint disease of the right 
knee; Dupuytren's contracture of the left 
hand; and Dupuytren's contracture of the 
right hand, status post corrective 
surgery.  In evaluating the increased 
rating claims, the RO must consider the 
aspects of functional loss set forth in 
DeLuca and the potential for "staged 
ratings" noted in Fenderson.  With 
respect to Dupuytren's contracture, the 
RO must also consider the changes in the 
rating schedule concerning ankylosis and 
limitation of motion of the hands.  If 
any or all of the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of any unresolved 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

